Citation Nr: 0106847	
Decision Date: 03/08/01    Archive Date: 03/16/01

DOCKET NO.  96-37 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
heart disorder/hypertension.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to an increased (compensable) evaluation for 
arthritis of both knees.  

4.  Entitlement to an increased evaluation for degenerative 
disc disease of the cervical spine, currently evaluated as 10 
percent disabling.  

5.  Entitlement to an increased evaluation for degenerative 
disc disease and arthritis of the lumbar spine, currently 
evaluated as 20 percent disabling.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active military service for over twenty-two 
years when he retired in September 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from various rating determinations of the 
Los Angeles Department of Veterans Affairs (VA) Regional 
Office (RO).  

At the time of his December 2000 hearing before the 
undersigned Board Member, the veteran indicated that he no 
longer wished to pursue the issues of entitlement to service 
connection for carpal tunnel joint pain and an increased 
evaluation for tendonitis of the heels.  As such, these 
issues are no longer before the Board for appellate review.  
See 38 U.S.C.A. § 7105(d) (West 1991); 38 C.F.R. §§ 20.200, 
20.202, 20.204 (2000).

The Board further notes that at the December 2000 hearing, 
held before the undersigned at the RO, the veteran requested 
service connection for tendonitis of the left elbow and 
entitlement to compensation under 38 U.S.C.A. § 1151 for 
carpal joint pain of the left wrist as a result of surgery 
performed at a VA hospital.  As these issues have not been 
adjudicated by the RO, they are not properly before the 
Board.  They are referred to the RO for appropriate action.  

As to the issue of service connection for a heart disorder or 
hypertension, the Board notes that at the time of the 
December 2000 hearing, the veteran indicated that it had been 
his desire to appeal the denial of service connection for a 
heart disorder/hypertension as part of his August 1996 
substantive appeal.  The Board will accept the testimony of 
the veteran as clarifying his intentions, and finds that this 
issue is properly before it.  

However, the initial question is whether new and material 
evidence has been submitted to reopen the claim of service 
connection for a heart disorder or hypertension in light of 
the RO's July 1993 rating denying service connection, and 
which was not appealed.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board is under a legal duty in such 
a case to determine if there was new and material evidence 
submitted, regardless of the RO's action.  Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1995).  Accordingly, this issue has 
been rephrased, as noted on the title page.  In view of its 
decision below, finding that new and material evidence has 
been submitted, the Board's decision on this question in the 
first instance, is not prejudicial to the veteran.  See 
Bernard v. Brown, 4 Vet App 384 (1993).

The remaining issues will be considered in the Remand portion 
of this decision.



FINDINGS OF FACT

1.  The RO denied entitlement to service connection for a 
heart condition in July 1993.  The veteran was notified of 
this decision in August 1993 and did not appeal.

2.  Evidence submitted since the July 1993 rating decision 
bears directly or substantially upon the issue at hand, is 
not duplicative or cumulative, and must be considered in 
order to fairly decide the merits of the claim.


CONCLUSION OF LAW

Evidence received since the July 1993 decision is new and 
material and the veteran's claim for service connection for a 
heart disorder/hypertension is reopened.  38 U.S.C.A. 
§§ 5104, 5108, 7105 (West 1991); 38 C.F.R. §§ 3.104, 3.156, 
20.1103 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Criteria

Service connection

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (2000).

If not shown during service, service connection may be 
granted for hypertension if manifested to a compensable 
degree within one year of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.307, 3.309 (2000).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2000).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2000).


Finality-New and Material Evidence

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. § 20.1103 (2000).

When a claim to reopen is presented under section 5108, the 
Secretary must first determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
new and material.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the VA as to conclusions based on the 
evidence on file at the time VA issues written notification 
in accordance with 38 U.S.C.A. § 5104 (West 1991 & Supp. 
2000).

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part.  38 C.F.R. § 3.104(a).

If new and material evidence is presented or secured with 
respect to a claim that has been denied, the claim will be 
reopened, and the claim decided upon the merits.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).

The Court has held that, when "new and material evidence" 
is presented or secured with respect to a previously and 
finally disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

The Court has also held that VA is required to review for its 
newness and materiality only the evidence submitted by an 
appellant since the last final disallowance of a claim on any 
basis in order to determine whether a claim should be 
reopened and readjudicated on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996).

"New and material evidence" means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).

New evidence is evidence that (1) was not in the record at 
the time of the final disallowance of the claim, and (2) is 
not merely cumulative of other evidence in the record.  Smith 
v. West, 12 Vet. App. 312 (1999); Evans v. Brown, 9 Vet. App. 
273, 283 (1996).

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

If VA determines that new and material evidence has been 
presented under 38 C.F.R. § 3.156(a), the case will be 
decided on the merits.  Wilkinson v. Brown, 8 Vet. App. 263 
(1993).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justice v. Principi, 3 Vet. App. 510, 513 
(1992).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 C.F.R. §§ 3.102, 4.3 (2000).


Factual Background

The RO denied service connection for a heart condition in a 
July 1993 rating determination.  The veteran was notified of 
this decision in August 1993 and did not appeal.  Thus, the 
decision became final.  

Evidence available to the RO at the time of the July 1993 
rating determination included the veteran's service medical 
records; his October 1992 application for compensation; and 
the results of a December 1992 VA examination.

In denying service connection for a heart condition or 
hypertension, the RO noted that in 1989, the veteran had an 
electrocardiogram (EKG) read as abnormal with skipped beats 
followed by rapid rate; however, the echocardiogram was 
completely normal.  The RO further observed that the VA 
examination showed a normal cardiovascular examination 
including a Holter monitor.  The RO denied service connection 
for a heart condition as not currently shown.

Evidence received subsequent to the July 1993 rating 
determination includes numerous VA medical records, the 
results of an April 1998 VA examination, and statements and 
testimony from the veteran concerning his heart disorder or 
hypertension.  

The VA treatment records contain diagnoses of hypertension 
and R/O coronary artery disease.  A June 1997 EKG showing a 
possible posterior infarction is also of record.  At the time 
of his December 2000 personal hearing, the veteran reported 
that he had been told that he had had a heart attack. 


Analysis

When a claim is finally denied by the RO, the claim may not 
thereafter be reopened and allowed, unless new and material 
evidence has been presented.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 3.104.

In order to reopen a finally denied claim, there must be new 
and material evidence presented since the claim was last 
finally disallowed on any basis, not only since the claim was 
last denied on the merits.  Evans v. Brown, 9 Vet. App. 273 
(1996).

Under Evans, evidence is new if not previously of record and 
not merely cumulative of evidence previously of record.

The Board finds that the evidence added to the record since 
the July 1993 decision directly addresses the issue on 
appeal.  The previous denial was based on the absence of a 
heart condition.  The newly added treatment records 
demonstrate that the veteran currently has hypertension, 
possible coronary artery disease, and that he possibly had a 
heart attack.  Moreover, the veteran has reported having 
continuous heart problems since his release from service.

The newly added evidence, being neither duplicative nor 
cumulative, in conjunction with the newly enacted 
legislation, bears directly and substantially upon the issue 
at hand, and is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a). 

In light of the foregoing, the Board concludes that the 
veteran has submitted "new" and "material" evidence to reopen 
his claim for service connection for a heart disorder or 
hypertension.  38 C.F.R. § 3.156.



ORDER

The veteran, having submitted new and material evidence to 
reopen the claim of entitlement to service connection for a 
heart disorder/hypertension, the appeal is granted to this 
extent.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supercedes the decision of the Court in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  

In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (published at 
57 Fed. Reg. 49,747 (1992)).  Therefore, for all of the above 
reasons, a remand is required.

A review of the record demonstrates that at the time of his 
December 2000 hearing, the veteran testified that his knee 
and cervical and lumbar spine disorders had increased in 
severity.  VA is obliged to afford veteran's contemporaneous 
examinations where there is evidence of an increase in the 
severity of the disability.  VAOPGCPREC 11-95 (1995).  The 
veteran is competent to provide an opinion that her 
disability has worsened.  Proscelle v. Derwinski, 2 Vet. App. 
629 (1992).

As to the issue of entitlement to service connection for 
PTSD, the Board notes that there appears to be varying 
opinions as to whether the veteran currently has PTSD.  The 
Board further observes that clarification is warranted as to 
the veteran's claimed stressors and whether they can serve as 
a proper basis for the granting of service connection for 
PTSD.  

The record also shows that the veteran has not been afforded 
an examination to determine whether any current heart disease 
is related to service.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.

2.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

In this regard, the RO should request the 
veteran to identify the names, addresses, 
and approximate dates of treatment for 
all medical care providers, VA and non-
VA, inpatient and outpatient, who may 
possess additional records referable to 
treatment for neck, low back, or knee 
disabilities, PTSD, heart disease, or 
hypertension.  After securing any 
necessary authorization or medical 
releases, the RO should request and 
associate with the claims file legible 
copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously been secured.  Regardless of 
the veteran's response, the RO should 
obtain all outstanding VA records of 
treatment.  The RO should advise the 
veteran of any records it is unsuccessful 
in obtaining.

3.  The RO should also request that the 
veteran provide any additional details 
regarding the stressors to which he 
alleges he was exposed in service.  These 
details should include dates, places, 
detailed descriptions of events, and any 
other identifying information concerning 
any other individuals involved in the 
events, including their full names, 
ranks, units of assignment or any other 
identifying detail.  The veteran must be 
asked to be as specific as possible 
because without such details an adequate 
search for verifying information can not 
be conducted.

4.  The RO should attempt to obtain 
credible supporting evidence for the 
reported stressors from appropriate 
service department sources.  The veteran 
should also be invited to submit credible 
supporting evidence of his claimed 
stressors.

5.  Following the above, the veteran 
should be afforded an appropriate VA 
psychiatric examination in order to 
determine the nature, extent of severity, 
and etiology of any psychiatric 
disorder(s) including PTSD determined to 
be present.  The RO is to stress to the 
veteran the seriousness of the scheduled 
examination, the importance of a definite 
psychiatric diagnosis, and the obligation 
of reporting to the examination at the 
proper place and time.  The examiner must 
review the claims file including a copy 
of this remand prior to completion of the 
examination.  Any further indicated 
special studies to include psychology 
studies and PTSD sub scales should be 
conducted. 

The examiner should report all Axis I and 
II diagnoses present, if any, discuss any 
psychosocial stressors, and resolve any 
conflicts found between the findings and 
the diagnostic findings noted in the 
evidence associated with the claims file.  
If the examiner diagnoses PTSD, the 
examiner should specify the stressor or 
stressors that support that diagnosis.  
The examination report should reflect 
review of pertinent material in the 
claims folder.

6.  If the examiner diagnoses PTSD on the 
basis of an inservice stressor not 
previously considered, the RO should take 
all necessary steps to secure credible 
supporting evidence for that stressor.

7.  The RO should schedule the veteran 
for a VA examination by a cardiovascular 
specialist, if available, in order to 
determine the nature and etiology of any 
current hypertension/cardiovascular 
disease.  All appropriate tests and 
studies should be performed and all 
findings must be reported in detail.  The 
claims folder and a copy of this remand 
must be made available to the examiner 
for review prior to the examination.  The 
examiner is requested to report all 
present heart diseases or disorders.  The 
examiner is also specifically requested 
to render an opinion as to the etiology 
and onset of any current 
hypertension/cardiovascular disease or 
disorder that is present and whether it 
is as least as likely as not related to 
the veteran's period of service.  The 
examiner is requested to give a complete 
detailed rationale for each opinion that 
is rendered.

8.  The RO should schedule the veteran 
for examinations to determine severity of 
his service-connected bilateral knee 
arthritis, degenerative disc disease of 
the cervical spine, and degenerative disc 
disease and arthritis of the lumbar 
spine.  The examinations should include 
all indicated tests and studies, 
including range of motion testing 
reported in degrees of arc, and 
electromyograph and nerve conduction 
velocity studies.  The orthopedic 
examiner should also report the normal 
ranges of motion for the knees, lumbar 
spine, and cervical spine.  The 
examination findings must be reported in 
detail.  The claims folder and a copy of 
this remand must be made available to the 
examiners for review prior to the 
examinations.

As to all of the above disorders, if loss 
of range of motion is present, the 
examiners should comment on whether the 
loss of range of motion is mild, 
moderate, or severe.  The examiners are 
further requested to carefully elicit 
from the veteran all pertinent subjective 
complaints with regard to the knees, 
neck, low back and lower extremities and 
to make specific findings as to whether 
each complaint is related to the service-
connected disorders.  

As to the degenerative disc disease for 
the cervical and lumbar spines, the 
examiners are also requested to comment 
on the absence or presence of the 
following: recurrent attacks with 
intermittent relief; symptoms compatible 
with sciatic neuropathy with 
characteristic pain and demonstrable 
muscle spasm; absent ankle jerk, or other 
neurological findings appropriate to site 
of diseased disc; little intermittent 
relief.  The examiners are further 
requested to render an opinion as to 
whether there is adequate pathology 
present to support the level of each of 
the veteran's subjective complaints.

The examiners are also requested to The 
examiner should determine whether any of 
the subject disabilities are manifested 
by weakened movement, excess 
fatigability, or incoordination.  Such 
inquiry should not be limited to muscles 
or nerves. These determinations should, 
if feasible, be expressed in terms of the 
degree of additional range-of-motion loss 
due to any weakened movement, excess 
fatigability, or incoordination.


9.  Thereafter, the RO should review the 
claims folder to ensure that all of the 
foregoing requested development has been 
completed.  

In particular, the RO should review the 
requested examination reports and 
required opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.  See Stegall v. 
West, 11 Vet. App. 268, 270-1 (1998).

10.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should adjudicate 
the claims of entitlement to service 
connection for a heart 
disorder/hypertension and PTSD on a de 
novo basis and the issues of increased 
evaluations for bilateral knee arthritis, 
degenerative disc disease of the cervical 
spine, and degenerative disc disease and 
arthritis of the lumbar spine, with 
consideration of recently enacted 
legislation and the provisions of 
38 C.F.R. § 3.321(b)(1).

If any benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate consideration, if 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO; however, the veteran 
is advised that the examination requested in this remand is 
deemed necessary to evaluate his claim and that his failure, 
without good cause, to report for scheduled examinations 
could result in the denial of his claim.  38 C.F.R. § 3.655 
(2000).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals


 



